Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 16-40 and 42 are under consideration in the instant Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-21, 23-29, 35, 38-40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021).
Van Vlasselaer teaches isolated humanized monoclonal anti-C1s antibodies to administer to and treat an individual having a complement mediated disease or disorder (see column 1, lines, 39-60: column 6, lines 3-20) and reads on instant claim 16. Van Vlasselaer teaches isolated humanized monoclonal anti-C1s antibodies and one embodiment that is comprised of the light chain CDRs of an antibody light chain variable region comprising SEQ ID NO: 7 and heavy chain CDRs of an antibody heavy chain variable region comprising SEQ ID NO: 8 (see column 2, lines 18-46) and reads on the instantly claimed SEQ ID NOs: 7 and 8 of instant claims 16 and 42. Van Vlasselaer teaches the CDRS of SEQ ID NOs: 10, 11, 3, 12, 13 and 14 of instant claim 17 since g/ml and a suitable dose of 60mg/kg and administering it once every two weeks (see column 58, lines 5-60) and reads on the required effective amounts of claims 16, 29, 38 and 42. Van Vlasselaer teaches administration of the antibody intravenously, subcutaneously and intramuscularly (see column 58, lines 35-40) and reads on instant claim 35. Van Vlasselaer teaches that complement mediated disorders include cold agglutinin disease, immune thrombocytopenia, myasthenia gravis, systemic lupus erythematosus (see columns 64-65) and reads on instant claims 20-21 and 27-28. 
Van Vlasselaer teaches a humanized anti-C1s antibody with a heavy and light human IgG4 constant region (see Examples 6 and 9; column 16, lines 40-50; column 40, lines 1-25) and reads on the sequences of the light chain SEQ ID NO:23 and heavy chain SEQ ID NO: 22 of instant claims 19 and 39-40. Claimed SEQ ID NOs: 7 and 8 and encompassed by SEQ ID NOs: 16 and 21 and 23 and 22. The part of sequences of SEQ ID NOs: 22 and 23 are the amino acids of the human IgG4 heavy and light chain st column) and therefore, Van Vlasselaer teaches the specific SEQ ID NOs: 22 and 23. 
While the reference is silent on the intended results in the instant claims 24-26, such as increasing the level of hemoglobin, lowering the level of bilirubin and normalizing the level of haptoglobin, the reference teaches the required antibody to treat the same patient population. Therefore, the antibodies will produce the same results as the instantly claimed method since one is practicing the active steps, administering the same antibody to the same patient population. MPEP 2145(II) states: “The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)” (“The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.”). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021).
See Van Vlasselaer as discussed above. Van Vlasselaer teaches treating cold agglutinin disease with human monoclonal anti-C1s antibody as in instant claim 36. Van Vlasselaer teaches intravenous infusion administration (see column 58, lines 15-22) but fails to specifically teach infusion for 1 hour as required in instant claim 37. Van Vlasselaer teaches treatment due to a transfusion reaction as one of their embodiments but also disclose treating patients without transfusion and therefore, meet the requirement of instant claim 22. While Van Vlasselaer teaches effective doses for the claimed antibody, Van Vlasselaer does not specifically teach the claimed doses of instant claims 30-34 and 36. 
It would have been prima facie obvious to the person of ordinary skill in the art to arrive at the claimed invention from the disclosure of Van Vlasselaer. The person of ordinary skill in the art would have been motivated to make and use the invention as claimed because Van Vlasselaer teaches an effective dose including 60mg/kg and a 70-.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 16-40 and 42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-104 of copending Application No. 16/561,202 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘202 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches  in view of ‘202 and Van Vlasselaer and the '202 claims are an obvious variant of the instant claims. 
This is a provisional nonstatutory double patenting rejection.

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,450,382, in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘382 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘382 and Van Vlasselaer and the '382 claims are an obvious variant of the instant claims. 

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,877,197 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘197 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill  in view of ‘197 and Van Vlasselaer and the '197 claims are an obvious variant of the instant claims. 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 8,945,562  in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘562 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill  in view of ‘562 and Van Vlasselaer and the '562 claims are an obvious variant of the instant claims. 
The courts have held that a "claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use," which extend to any and all such uses disclosed in the specification of the earlier patent. Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d at 1363 (Fed. Cir. 2008), and Geneva Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 349 F.3d at 1385-86 (Fed. Cir. 2003).  Indeed, as both cases recognized,
[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, … and then prevent the public from making a beneficial use of such product by securing patents upon each of the uses to which it may be adapted.  
Sun Pharmaceuticals Industries, Ltd. v. Eli Lilly and Co., 611 F.3d 1381 (Fed, Cir. 2010), citing Pfizer, 518 F.3d at 1363 n.8 (emphases added); and Geneva, 349 F.3d at 1386 (quoting In re Byck, 48 F.2d 665, 666 (CCPA 1931)).

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,074,003 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘003 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘003 and Van Vlasselaer and the '003 claims are an obvious variant of the instant claims. 

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,074,004 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘004 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘004 and Van Vlasselaer and the '004 claims are an obvious variant of the instant claims. 

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,206,259 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘259 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the required dose of the antibody.  Van Vlasselaer  teaches the same antibody and treating the same patient population with the required dose. Therefore, one of ordinary skill would be able to determine the required dose for the claimed dose in view of ‘259 and Van Vlasselaer and the '259 claims are an obvious variant of the instant claims. 

Claims 16-40 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,562,092 in view of Van Vlasselaer et al., US9,074,004 (IDS, 3/12/2021). ‘092 claims the same anti-C1s antibody to treat subjects with a complement mediated disorder but fails to teach the  in view of ‘092 and Van Vlasselaer and the '092 claims are an obvious variant of the instant claims. 


Conclusion
No claims are allowed.
Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (8AM - 4PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/Primary Examiner, Art Unit 1649